Citation Nr: 1105007	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic  stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to include 
as due to exposure to Agent Orange.

3.  Entitlement to service connection for a stomach condition, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1970 with service in the Republic of Vietnam from June 1967 to 
July 1968.  He was awarded the Presidential Unit Citation, Purple 
Heart Medal, and Combat Action Ribbon, among other awards and 
decorations.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied service connection 
for headaches and nausea.  Also on appeal is a June 2007 rating 
decision by the St. Petersburg, Florida, RO which granted service 
connection for PTSD with an evaluation of 50 percent effective 
February 5, 2003.  The Veteran appealed the assigned rating.

In April 2010, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for further 
development.  

Following its completion of the Board's requested actions, the 
AMC continued the denial of the Veteran's claims for service 
connection for headaches and a stomach condition, to include 
consideration of both conditions as due to exposure to Agent 
Orange, as reflected in a supplemental statement of the case 
dated July 2010.  

The the issues of (1) entitlement to service connection 
for high blood pressure and (2) entitlement to service 
connection for a heart attack, to include consideration of 
both conditions as secondary to service-connected PTSD, as 
well as (3) entitlement to service connection for 
traumatic brain injury (TBI) have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for 
headaches, to include as due to exposure to Agent Orange, 
is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  PTSD is manifested by occupational and social impairment 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, panic attacks (monthly or less 
often), chronic sleep impairment, and difficulty maintaining 
effective social relationships.

3.  Stomach problems were not the result of in service exposure 
to Agent Orange, and may not be presumed to have been the result 
of Agent Orange exposure.

4.  The evidence of record demonstrates the Veteran's stomach 
problems are not a result of any established event, injury, or 
disease during active service, nor were they shown within one 
year following separation from service.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD 
were not met.  See 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  Stomach problems were not incurred in or aggravated by active 
military service, nor may they be presumed to have been incurred 
in service, to include as due to herbicide exposure or other 
causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's original claim for service connection 
for a nervous condition, aggression, memory loss, and nausea was 
received in February 2003.  He was provided with notice of VCAA 
in correspondence dated in April 2003, October 2007, January 
2008, and June 2008.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims, 
and provided other pertinent information regarding VCAA.  His 
claim for service connection for a nervous condition was denied 
by the RO in August 2003, but the RO granted him service 
connection for PTSD with a 50 percent rating effective February 
5, 2003, the date of his original claim.  He appealed this 
decision.  He submitted no additional evidence, and the claim was 
reviewed and a statement of the case was issued in March 2008, 
addressing the issue on a de novo basis.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

Further, the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) found that the VCAA notice requirements applied to all 
elements of a claim.  The Veteran was notified of the 
requirements in the October 2007 and June 2008 VCAA letters.  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining evidence 
necessary to substantiate the claims during the course of this 
appeal.  Therefore, the Board finds that any failure on the part 
of the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).

Where a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  See 38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service- connected disease 
or injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2010).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently; appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) 
(DSM-IV), p. 32).  The nomenclature employed in the schedule is 
based upon the DSM-IV, which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

70
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 

